Citation Nr: 9913477	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-17 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date prior to July 3, 1991, 
for service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than posttraumatic stress 
disorder, but to include dysthymic disorder and personality 
disorders.

3.  Entitlement to service connection for substance abuse or 
dependence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1971.

This appeal stems from a December 1991 decision of the RO 
that denied entitlement to service connection for 
posttraumatic stress disorder, and for any other psychiatric 
disorder to include dysthymic disorder, personality disorders 
and alcohol and drug abuse (substance abuse or dependence).  
Although the veteran's May 1992 notice of disagreement 
initiated the appeal of the determination regarding 
posttraumatic stress disorder, it is clear from the July 1992 
statement of the case, the timely filed September 1992 appeal 
and the remainder of the record that the veteran has 
attempted to appeal all of the denials regarding these 
psychiatric issues.

In a June 1996 RO hearing officer's decision service 
connection was granted for posttraumatic stress disorder, 
effective July 3, 1991--the date that the formal claim of 
service connection for posttraumatic stress disorder was 
received by the RO.  A 100 percent disability rating was 
assigned.  The veteran has appealed the effective date of 
service connection, arguing that it should be effective from 
the time he was discharged from service.

The Board finds that additional development is necessary with 
respect to the veteran's claim of service connection for 
substance abuse or dependence.  Therefore, that issue will 
not be further discussed in the main body of this decision. 

The veteran filed claims for service connection in September 
1992 for such conditions as growths on his eyelids, lip and 
elbow, as well as for high cholesterol and [elevated] 
triglycerides.  Theses issues are not in appellate status and 
are hereby referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims decided herein has been obtained.

2.  The veteran first filed a claim of entitlement to service 
connection for posttraumatic stress disorder, which was 
received by the RO on July 3, 1991.

3.  Aside from posttraumatic stress disorder, there is not a 
reasonable possibility of a valid claim concerning whether an 
acquired psychiatric disorder, including dysthymic disorder, 
was incurred in, or aggravated by, service.


CONCLUSIONS OF LAW

1.  An effective date prior to July 3, 1991, for service 
connection for posttraumatic stress disorder is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.155, 3.157, 3.400 (1998).

2.  A well grounded claim of entitlement to service 
connection for an acquired psychiatric disorder, including 
dysthymic disorder, has not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107; 38 C.F.R. § 3.303.

3.  Personality disorders are not diseases or disabilities 
for which service connection may be granted.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303(c), 4.9, 4.127.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, claims which are plausible.  If he has not presented 
a well-grounded claim in any instance, his appeal must fail 
as to that issue.  In such a case, there is no duty to assist 
him further in the development of such claim because such 
additional development would be futile.  38 U.S.C.A. § 5107.  
As will be explained below, the Board finds that the 
veteran's claim of an earlier effective date for 
posttraumatic stress disorder is well grounded, but that none 
of the remaining service-connection claims adjudicated herein 
are well grounded.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).


I.  Background

Service medical records, including the February 1971 
separation examination report, are negative for any 
psychiatric treatment or disabilities.  At separation the 
veteran was found to be psychiatrically normal.

Along with notices of his dependents' status, the veteran 
occasionally contacted the VA in the late 1970s and mid-1980s 
regarding educational benefits.  In an October 1983 Request 
for Change of Program or Place of Training form, the veteran 
indicated that he had graduated from a technical institute in 
November 1979.  He was filing this form apparently to obtain 
additional educational benefits since he wished to be trained 
in computer programming.

On July 3, 1991, the veteran filed a claim with the RO for 
service connection for posttraumatic stress disorder.

In September 1991 the veteran submitted private medical 
records--dated as early as January 1991--containing the 
diagnosis of posttraumatic stress disorder.  Apparently at 
least some of the private treatment was "authorized" by the 
VA, but the records were not contained in the claims file 
prior to September 1991.  One of these, a January 1991 report 
by Frank E. Cushing, Ed.D., who indicated he was a clinical 
psychologist, states that the veteran had posttraumatic 
stress disorder due, in part, to experiences in Vietnam.  
This examiner opined that the veteran had been "insane" at 
the time of a specific event, apparently a recent criminal 
offense of which the veteran was accused.  Dr. Cushing 
indicated in a March 1991 report that there was a strong 
possibility of schizophrenia, undifferentiated type.  Another 
such record, a June 1991 examination report by Donald R. 
Pearson, Ph.D., reveals posttraumatic stress disorder and 
dysthymic disorder.

The veteran was examined by the VA in September 1991, at 
which time he reported a work history from the 1980s.  The 
diagnosis of posttraumatic stress disorder was confirmed.  He 
was considered competent for VA purposes.

Subsequently in September 1991, a VA evaluation indicated 
that major depression was to be ruled out.

The veteran was hospitalized by the VA from June to September 
1992 for treatment of posttraumatic stress disorder.

In October 1992 the RO received VA treatment records that 
reflect the veteran was actually first diagnosed with 
posttraumatic stress disorder by the VA apparently as early 
as February 7, 1991.

In December 1992 the VA received records from the Illinois 
Department of Rehabilitation Services which seem to indicate 
the veteran had posttraumatic stress disorder as early as 
December 1990.  The records also indicate that schizophrenia, 
undifferentiated type, was to be ruled out.

At a January 1996 RO hearing the veteran testified, inter 
alia, about various stressors he experienced while in 
service.  The day of the hearing, the veteran submitted 
several documents, including a Social Security Administration 
determination that showed he had an affective disorder and an 
anxiety-related disorder and that his disability(ies) began 
in September 1989.


II.  Effective date of service connection

Generally, the effective date of an award of compensation or 
a claim for increase will be the date of receipt of the claim 
or the date the entitlement arose, whichever is later.  
Unless otherwise provided, the determination is made on the 
basis of the facts found.  The effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or release if application 
therefore is received within one year from such discharge or 
release.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155.  A 
report of examination or hospitalization which meets certain 
requirements will be accepted as an informal claim for 
benefits if the report relates to a disability which may 
establish entitlement.  Once a formal claim is allowed, such 
a report may be accepted as an informal claim.  38 C.F.R. 
§ 3.157(a).  Such informal claim, however, may only be 
accepted once a formal claim for compensation has been 
allowed or disallowed for the reason that the service-
connected disability is not compensable in degree.  38 C.F.R. 
§ 3.157(b).

In this case, there is nothing in the claims file prior to 
July 3, 1991, that can be construed as a formal or informal 
claim for service connection for posttraumatic stress 
disorder.  Insofar as when an informal claim may have been 
filed, the Board notes that 38 C.F.R. § 3.157 allows 
recognition of medical records as such a claim only when 
there has been a previous claim, i.e. the informal claim must 
be for the purposes of reopening or claiming an increased 
rating.  Therefore, the medical records dated prior to July 
3, 1991 cannot be accepted as informal claims for service 
connection even if they could be construed as being in the 
claims file or in VA possession prior to that date.  Crawford 
v. Brown, 5 Vet. App. 33 (1993); Brannon v. West, 12 Vet. 
App. 32 (1998); compare Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Without any claim prior to July 3, 1991 for service 
connection for posttraumatic stress disorder, an effective 
date prior to that date cannot be assigned.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.155, 3.157, 3.400; 

The veteran has contended that the effective date of service 
connection should extend back to 1971, when he was discharged 
from service, since he feels the disability began in service.  
This theory, however, if it prevailed, would vitiate the laws 
and regulations concerning effective dates.  Those rules, as 
previously noted, emphasize that no matter when a disability 
actually began--in service or thereafter--the date of the 
claim will generally control the start of compensation.  An 
exception occurs when the claim is made within a year of 
service, and then compensation goes back to the day after 
discharge.  There is no basis under the law or upon the facts 
of this case, for entitlement to be awarded prior to July 3, 
1991.  The veteran himself has acknowledged that he did not 
seek treatment from the VA prior to 1990 or 1991.

The veteran has apparently argued that 38 C.F.R. 
§ 3.400(b)(1)(ii)(B) permits an effective date back to 1971.  
His reliance on this regulation is misplaced.  It is stated 
therein that "If, within one year from the date on which the 
veteran became permanently and totally disabled, the veteran 
files a claim for a retroactive award and establishes that a 
physical or mental disability, which was not the result of 
the veteran's own willful misconduct, was so incapacitating 
that it prevented him from filing a disability pension claim 
for at least the first 30 days immediately following the date 
on which the veteran became permanently and totally disabled, 
the disability pension award may be effective from the date 
of receipt of claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the 
advantage of the veteran."  (Emphasis added.)  On its face, 
this regulation applies only to pension benefits, not to 
compensation, and, even then, only permits an effective date 
up to one year prior to the date of claim.

Contrary to the veteran's assertions, there is no evidence 
that he was mentally incapable of filing a claim for service 
connection prior to July 1991.  He was certainly able to 
communicate with the VA in the decades prior to that time 
following service for other matters such as educational 
benefits, and no medical evidence supports his theory that he 
was unable to file a service connection claim earlier than 
when he did.  The January 1991 record from Dr. Cushing does 
not establish that the veteran was "insane" as far back as 
service, such that the veteran could not file a claim until 
July 1991.  That evidence only points to one particular 
instance at which time a crime allegedly took place.  The 
veteran's 100 percent evaluation is actually based upon a 70 
percent evaluation--plus the fact that he is unemployable--
not upon any finding of actual incapacity due to 
posttraumatic stress disorder that might have prevented the 
filing of a claim.  See 38 C.F.R. § 4.16(c) (1996) (prior to 
the regulatory change made effective in November 1996).  
Based upon the evidence of record, the veteran's assertion of 
incapacity is unsupported and is not credible.  In any event, 
38 U.S.C.A. § 5110 makes no provision for incapacity as a 
reason to toll the laws and regulations concerning effective 
dates.  Compare 38 C.F.R. §§ 3.12, 3.355 (involving 
considerations of insanity and testamentary capacity in areas 
not relevant to the instant claim).

For the foregoing reasons, an effective date prior to July 3, 
1991, is not warranted for the award of service connection 
for posttraumatic stress disorder.  38 U.S.C.A. §§ 5107, 
5110; 38 C.F.R. §§ 3.155, 3.157, 3.400.


III.  Service connection for an acquired psychiatric 
disorder, to include dysthymic disorder and personality 
disorders

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Special presumptive provisions provide that if a 
psychosis becomes manifest to a degree of 10 percent within 
one year of separation from service, such disability will be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. § 3.307, 3.309.

Personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Winn v. 
Brown, 8 Vet. App. 510 (1996) (sustaining § 3.303(c) as 
within Secretary's authority to prescribe regulations).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), the 
adverse effect of the absence of service clinical records of 
disability incurred during combat may be overcome by 
satisfactory lay or other evidence sufficient to prove 
service incurrence if consistent with the circumstances, 
conditions or hardships of service.  To this end all doubt 
will be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b).

In order for a service-connection claim to be well grounded, 
however, there generally must be a medical diagnosis of a 
current disability, medical or sometimes lay evidence of 
incurrence or aggravation of a disease or injury in service, 
and a medical nexus between the inservice injury or disease 
and the current disability.  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).

In this case, the RO has essentially conceded, when it 
granted service connection for posttraumatic stress disorder 
in 1996, that the veteran was involved in combat in service.  
The veteran has argued that he was treated in service for 
psychiatric complaints.  As a combat veteran, this would not 
necessarily have to be documented in his service medical 
records for him to prevail.  Even if presumed true, however, 
to well ground this claim, the veteran must still provide 
evidence of a current psychiatric disability (other than 
posttraumatic stress disorder which is already service 
connected) and medical evidence linking any such current 
disability to service.  Libertine v. Brown, 9 Vet. App. 521 
(1996) (regarding the necessity of a medical nexus in combat 
cases); see Robinette v. Brown, 8 Vet. App. 69 (1995) 
(regarding the presumption truthfulness of assertions 
accorded claimants' statements at the well groundedness 
stage).  There is no such evidence in this case.  The 
postservice diagnoses of affective disorder, dysthymic 
disorder, major depression, an anxiety-related disorder (not 
including posttraumatic stress disorder), and possibly 
schizophrenia, undifferentiated type, have not been medically 
linked to service.  The veteran, as a layperson, is not 
qualified to proffer a competent opinion on this question.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995); Caluza, supra.  Therefore 
the claim for an additional acquired psychiatric disorder 
(aside from personality disorders, addressed infra) is 
implausible.  Since the claim of service connection for any 
acquired psychiatric disorder is not well grounded, it must, 
accordingly, be denied.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Edenfield v. Brown, 8 Vet. App. 384 (1995).

The Board views its discussion in this case as sufficient to 
inform the veteran of the elements necessary to complete his 
application for his claim for service connection for an 
acquired psychiatric disorder.  See Robinette, supra.  
Although the Board has considered and disposed of the 
foregoing service-connection claim on a different ground than 
the RO, the veteran has not been prejudiced thereby.  In 
assuming that the claim was well grounded, the RO accorded it 
greater consideration than warranted.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  To remand this case to the 
RO for consideration of the well-groundedness question would 
be pointless and, in light of the law cited supra, would not 
result in a favorable determination.  VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).

Since the foregoing service-connection claim in this case is 
not held to be well grounded, the benefit-of-the-doubt rule 
does not apply.  Holmes v. Brown, 10 Vet. App. 38 (1997).

There is no entitlement under the law for service connection 
of personality disorders.  As noted, personality disorders 
are not considered diseases or injuries under VA laws and 
regulations.  To the extent the veteran argues that he was 
discharged for being psychologically "unsuitable" for 
service, and feels this is a situation that the VA can 
somehow redress through compensation, he is mistaken.  At 
best, this is a claim for a personality disorder to which 
there is no such entitlement.  In any event, there is no 
basis for entitlement to service connection for such a 
purported condition because there is no medical evidence of 
any current diagnosed chronic disability related to 
"unsuitability", and it does not represent any kind of 
disability for which compensation can be granted.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127; cf. Sabonis v. Brown, 6 Vet. 
App. 426 (1994); Jandoc v. Brown, 8 Vet. App. 476 (1996).


ORDER

Entitlement to an effective date prior to July 3, 1991, for 
service connection for posttraumatic stress disorder, is 
denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include dysthymic disorder and personality 
disorders, is denied.


REMAND

The veteran has claimed entitlement to service connection for 
substance abuse or dependence, a claim which was denied by 
the RO in the December 1991 rating decision, on the basis of 
willful misconduct.  See 38 C.F.R. § 3.301.  The RO, however, 
has apparently not considered whether such disabilities may 
be secondary to the veteran's service-connected posttraumatic 
stress disorder, pursuant to 38 C.F.R. § 3.310.  In Barela v. 
West, 11 Vet. App. 280 (1998), the United States Court of 
Veterans Appeals held that although compensation could not be 
paid on such claims filed after October 31, 1990, service 
connection might still be awarded, at least upon a secondary 
basis for substance abuse or dependence.  See also VAOPGCPREC 
2-97.

The Court of Veterans Appeals (Court), in Allen v. Brown, 7 
Vet.App. 439 (1995), concluded that, "when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation."  The RO 
should also consider, applying Barela and Allen, whether any 
substance abuse or dependence has been aggravated by the 
service-connected posttraumatic stress disorder.  See also 
Bernard, supra.

To ensure that the VA has properly developed the facts 
pertinent to the claim, the case is REMANDED to the RO for 
the following:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment of any VA 
and non-VA health care providers who have 
treated him for substance abuse or 
dependence since December 1993.  After 
securing any necessary releases, the RO 
should obtain these records and associate 
them with the claims folder.

2.  The veteran should then be provided a 
VA psychiatric examination to determine 
the nature, extent and etiology of any 
current substance abuse or dependence.  
The examiner should state whether it is 
as likely as not that such disability 
began in service or thereafter--
specifying each substance involved and 
when the abuse or dependence may have 
begun.  If such a disability began after 
service, the examiner is requested to 
opine whether such disability is 
secondary to the service-connected 
posttraumatic stress disorder.  If 
substance abuse or dependence was not 
caused by posttraumatic stress disorder, 
but is currently aggravated by 
posttraumatic stress disorder, the 
examiner should state, to the extent 
possible, what portion of the substance 
abuse or dependence exists solely due to 
posttraumatic stress disorder.  All 
necessary tests should be conducted and 
all findings reported in detail.  Reasons 
and bases for all conclusions should be 
provided.  Prior to the examination, the 
RO must inform the veteran, in writing, 
of all consequences of his failure to 
report for the examination in order that 
he may make an informed decision 
regarding his participation in said 
examination.

3.  The RO should then readjudicate the 
veteran's service-connection claim for 
substance abuse or dependence.  If the 
claim is not resolved to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case and an appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals






